 DEARBORNOIL AND GAS CORPORATION, ETC.645and their votes will be pooled with those in voting group (2).10 Ifa majority of the employees in the pooled group select the UAW, theRegional Director is instructed to issue a certification of representatives to the UAW for the pooled group which the Board, in such circumstances, finds to be an appropriate unit for the purposes of col-lective bargaining.[The Board dismissed the petition filed in Case No. 13-RC-6604.1,[Text of Direction of Elections omitted from publication.]10 If the votes are pooled,they are to be tallied in the following manner:The votes forthe Pattern Makers shall be counted as valid votes but neither for nor against the UAW ;all other other votes are to be accorded their face value,whether for the UAW or for nounion.Dearborn Oil and Gas Corporation,George C. Schoonmaker andJames W. McCummings,Partners,doing business as DiamondOperating Service, and George C. Schoonmaker,Trustee, do-ing business as North Stewart Waterflood 1andLocal 7-482,Oil,Chemical and Atomic Workers International Union,AFL-CIO.Case No. 35-CA-766.December 9, 1959DECISION AND ORDEROn April 3,1959, Trial Examiner Reeves R. Hilton issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondents had engaged in and were engaging in certain unfair laborpractices and recommending that they cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondents filedexceptions to the Intermediate Report and supporting briefs.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Bean and Jenkins].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions, the briefs, and the entire record in,the case,2 and hereby adopts the Trial Examiner's findings, conclu-sions, and recommendations with the modifications and correctionsbelow.We find, as did the Trial Examiner, that Diamond violated Section8(a) (1) and (3) of the Act.We do not agree with the Trial Exam-1Herein referred to as Dearborn,Diamond, and North Stewart,respectively.' The request of Dearborn for oral argument is denied because the record,including theexceptions and briefs, adequately presents the issues and the positions of the parties..125NLRB No. 71.535828-60-vol. 125-42 646DECISIONS OF NATIONAL LABORRELATIONS BOARDiner,however, that Dearborn and North Stewart were responsible,together with Diamond, for such violations.It was the Trial Examiner's view that Dearborn, Diamond, andNorth Stewart must be considered as a single employer for the pur-poses of the Act, even though there was no common ownership of anyof these companies.This single-employer finding is predicated on thefollowing factors :a.The common control exercised by Schoonmaker over allthree companiesSchoonmaker is a banker in Evansville, Indiana, with considerableexperience in the exploitation of oil leases.At the times here relevant,he was president of Dearborn,-' and one of its three directors 4Hewas one of three trustees of North Stewart,' and he was one of thetwo partners who constituted Diamond, the other partner beingMcCummings.While the Trial Examiner found that Schoonmakerwas the "dominating and key figure" in all three Respondents, the onlyevidence as to his participation in the management of Dearborn wasthat he was consulted about the purchase of leases for, and the drill-ing of wells by, Dearborn and was familiar with its day-to-day opera-tions.General labor relations and other policies applicable to allits subsidiaries, including Dearborn, were formulated by Holly.' Theday-to-day handling of labor relations was entrusted to others thanSchoonmaker 7 The extent of Schoonmaker's actual participation inthe management of North Stewart is not shown by the record. As toDiamond, the record shows only that McCummings, Schoonmaker'spartner, was in charge of operations.b. Integration o l Respondents' operationsDiamond was established in 1954 to perform drilling services on acontract basis.In 1:955, Diamond undertook to supply a roustaboutand construction service to developers of oil properties, principallyDearborn and North Stewart. This service was rendered on a cost-plus-10-percent basis.Between 1955 and 1958, all 3 of Diamond'sforemen and 3 of its approximately 20 employees were involved intemporary or permanent transfers between Diamond and Dearborn.Diamond's supervisors directed Dearborn's employees to an extent3Dearborn was engaged in leasing and developing oil properties in several States, in-cluding Indiana.This was the name for a group of leases, which constituted the corpus of the trustmanaged by Schoonmaker and the other trustees.0 See footnote4, supra.Holly also controlled all capital expenditures by Dearborn inexcess of $250.'Hiring and discharge of employees working in the Evansville area was handled byMcCummings,who was vice president of Dearborn,as well as Schoonmaker's partner inDiamond. DEARBORN OIL AND GAS CORPORATION,ETC.647not specified in the record.All three Respondents used the samebookkeeper and the same office.We do not agree with the Trial Examiner that the foregoingfacts demonstrate that all three Respondents were subject to "commoncontrol" by Schoonmaker,or that he was,as the Trial Examinerfound,"the dominating figure in these closely-knit,allied ventures."For one thing,the record does not show that Schoonmaker had thecontrolling voice in the operation of North Stewart,but only that he,was one of the three cotrustees who shared equally in such control.Nor does it show,apart from the fact that North Stewart had acost-plus arrangement with Diamond, that there was any integrationbetween the operations of North Stewart and Diamond or Dearborn.As to the crucial area of labor relations,8there is no basis in the recordfor finding that Schoonmaker directed the labor relations policies ofDearborn or North Stewart.Moreover,even if we found common control here, we would stillnot find that such common control plus the degree of integration setforth above sufficed, without more, to establish that Diamond andeither,or both, of the other Respondents constituted a single employer,so as to justify holding them responsible for Diamond's unfair laborpractices.Generally speaking,in those unfair labor practice cases in whichthe Board and the courts have held that a legal entity may be heldfor the acts of another,because both constituted a single employer, itappeared that both were not only subject to common control, butalso that a controlling ownership interest in both companies was heldby the same individual or group of individuals.'We believe thatit is proper to require that both elements-common ownership andcommon control-coexist before we assess joint responsibility.Anyother rule would introduce into the administration of the Act an ele-ment of guilt by "association"based upon the fortuitous circumstanceof two respondents having common officers or agents.As we under-stand the position of our dissenting colleague,it is that where the sameindividual is president,general manager, or director of labor rela-tions of two separate legal entities,and engages in unfair labor prac-ticeswhile acting in his capacity as an officer of one of such entities,the other entity should be held responsible for such unfair labor prac-tices, even though its proprietors or stockholders had not directly orindirectly authorized or ratified such unfair labor practices.We can8 Centralized control of labor relations is a factor frequently stressed by the Board Infinding common control of separate legal entities.See, e.g.,Thomas Morelli,at at., d/b/aMorelli Brothers,et at.,123 NLRB 635 ;9.cousti Engineering of Alabama,Inc.,114 NLRB1415, 1416;National Electronic Manufacturing Corporation,et at.,113 NLRB 620.9See, for example:N.L.R.B. v. Somerset Classics,Inc., et at.,193 F. 2d 613(C.A. 2),enfg. 90 NLRB 1676; andN.L.R.B. v. Federal Engineering Company, Inc.,153 F. 2d 233(C.A. 6), enfg. as mod. 60 NLRB 592. 648DECISIONSOF NATIONALLABOR RELATIONS BOARDfind no clear authority for such a view in thedecisionsof the Board.""Indeed, insofar as this view would impute liability to a principalDearborn or North Stewart-for the acts of an agent-Schoon-maker-though not acting within the scope of his employment forsuch principal, but solely in the exercise of his authority as partner in.Diamond to deal with the employees of Diamond, we believe thatsuch view contravenes the intent of Congress in enacting Section2(13) of the present Act-that a principal be held responsible forthe unfair labor practices of his agent only in accord with the com-mon-law rules of agency."Accordingly, we find no warrant for taxing Dearborn or NorthStewart with responsibility for Diamond's violations of the Act.Weshall, therefore, dismiss the complaint as to them.ORDERUpon the entire record in the case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board orders that George C. Schoonmaker and James W.McCummings, partners, doing business as Diamond Operating Serv-ice,Evansville, Indiana, their agents, successors, and assigns, shall:1.Cease and desist from :(a)Discouraging membership in, and activities on behalf of,Local 7-482, Oil, Chemical and Atomic Workers International Union,AFL-CIO, or any other labor organization, by discharging employeesor by discriminating in any other manner in regard to their hire or1o Innone of the cases cited In the dissent as finding joint liability,absentcommon ownership,does it clearly appear that the Board relied on common con-trol alone.InEditorial"El I+mparcial,"the Trial Examiner's finding, which was adoptedby the Board, was that one of the Respondents was a "corporate affiliate" of theother,and the record shows common ownership of both corporations.InDayton Coal andIron Corp.the Respondents were not found to be a single employer,but were held jointlyresponsible for the unfair labor practices solely because of their joint active participation,and collaboration,therein.This was also true InLong Lake Lumber Co.InNationalShoes, Inc.,the Intermediate Report strongly suggests-if, indeed,it does not find-thatthere was common ownership of both respondent corporations. It is true,as pointed outin the dissent,that in representation cases the Board has sometimes found that the em-ployees of two separate legal entities constitute a single appropriate unit, the two entitiesbeing viewed for this purpose as a "single employer"even though they have no commonownership,but only common management.However, contrary to the dissent,it is notclear to use that the mere fact that the same union represents the employees of A and Bin a single unit requires us to inpute liability to A for any improper conduct by B in Itsdealings with the union,even though A expressly disavows or disassociates itself fromsuch misconduct.Whether A would be responsible despite such disavowal would neces-sarily be determined by the statutory rules governing vicarious liability,particularly Sec-tion 2(13), referred to in the textinfra.Moreover,it should be noted that,in treatingunit issues in representation cases, the Board is concerned with the degree of integrationof operations and of community of interest among the employees sought to be represented,and that the fact that all such employees are subject to the same management aids toestablish such integration and community of interest.It isafar different matter, how-ever, to view common management as conclusive on the question of liability of one legalentity for the unfair labor practices of another.11 SeeSunset Line and Twine Company,79 NLRB 1487, 1509. DEARBORN OIL AND GAS CORPORATION, ETC.649tenure of employment, or any term or condition of employment, ex-^cept as authorized in Section 8(a) (3) of the Act, as modified by theLabor-Management Reporting and Disclosure Act of 1959.(b) Interrogating their employees in a manner constituting inter-ference, restraint, or coercion in violation of Section 8 (a) (1) of theAct, concerning membership in the above-mentioned or any otherlabor organization.(c) In any other manner, interfering with, restraining, or coercingemployees in the exercise of their right to self-organization, to formlabor organizations, to join or assist Local 7-482, Oil, Chemical andAtomic Workers International Union, AFL-CIO, or any other labororganizations, to bargain collectively through representatives of theirown choosing, and to engage in other concerted activities for the pur-pose of collective bargaining or other mutual aid or protection, orto refrain from any and all such activities except to the extent thatsuch right may be affected by an agreement requiring membership ina labor organization as a condition of employment as authorized bySection 8(a) (3) of the Act, as modified by the Labor-ManagementReporting and Disclosure Act of 1959.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Resume construction and roustabout operations and offer to theemployees listed in Appendix A of the Intermediate Report im-mediate and full reinstatement to their former or substantially equiva-lent positions without prejudice to their seniority or other rights andprivileges, and make them whole for any loss of pay suffered by themin the manner set forth in the section of the Intermediate Reportentitled "The Remedy."(b)Preserve and, upon request, make available to the Board orits agents, for examination and copying, all payroll records, social-security payment records, timecards, personnel records and reports,and all other records necessary to analyze and determine the amountof backpay due, and the rights of the employees under the terms ofthis Order.(c)Post at their place of business in Evansville, Indiana, copiesof the notice attached hereto marked "Appendix." 12 Copies of thesaid notice, to be furnished by the Regional Director for the NinthRegion, shall, after being duly signed by them or their authorizedrepresentative, be posted by them immediately upon receipt thereofand maintained by them for 60 consecutive days thereafter in con-spicuous places, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken by them to in-Is Inthe event that this Order is enforced by a decree of a United States Court of Ap-peals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order." 650DECISIONS OF NATIONAL LABOR RELATIONS BOARDsure that said notices are not altered, defaced, or covered by othermaterial.(d)Notify the Regional Director for the Ninth Region, in writing,within 10 days from the date of this Order, what steps have beentaken to comply therewith.IT IS FURTHER ORDERED that the complaint herein be, and it herebyis, dismissed insofar as it alleges violation of Section 8(a) (1) and (3)of the Act by Dearborn and North Stewart.MEMBER JENKINS, dissenting in part:I do no agree with the majority's reversal of the Trial Examiner'sfinding that all three Respondents-Diamond, Dearborn, and NorthStewart-must be considered as a single employer for the purposesof the Act and hence equally responsible for the 8 (a) (1) and (3)violations found in this case.The Trial Examiner has predicated thisfinding upon substantial evidence in the record and his credibilityresolutions which show that all the Respondents were under the com-mon control and direction of one individual, Schoonmaker, in theirbusiness operations as well as their labor relations; that, by virtue ofhis position as president and manager of Dearborn, partner in Dia-mond, and cotrustee of North Stewart, Schoonmaker was the domi-nating and key figure in these closely knit, allied ventures; and thathe conducted the operations of the three Respondents in a unifiedmanner as a single enterprise.My colleagues' principal bases for disagreeing with the Trial Ex-aminer's finding of common control are that the record does not showthatNorth Stewart's operations were controlled by Schoonmaker,that its operations were integrated with those of Diamond or Dear-born, or that its labor relations policies were directed by Schoonmaker.However, not only do I agree with the Trial Examiner's finding whichI believe is amply supported by the evidence, but also North Stewartand Diamond apparently concur in and accept it as meritorious be-cause neither of them has filed exceptions thereto.Nevertheless, the majority's most serious quarrel does not appearto be with the Trial Examiner's conclusions regarding the commoncontrol exercised by Schoonmaker over the three Respondents, butwith his view that the Respondents must therefore be considered asingle employer, although they were not commonly owned. I amcompletely in agreement with the Trial Examiner that while commonownership may be a factor in reaching a single employer and jointresponsibility finding, albeit a significant one, it is by no means asine qua non.The majority by requiring common ownership as wellas common control before it will make such a finding has now adopteda new test which does not accord with precedent. It also may haveadded a new element which is, at best, undesirable. DEARBORNOIL AND GAS CORPORATION, ETC.651Insofar asprecedent is concerned the factor of common ownershipwasnotpresent in all unfair labor practice cases in which the Boardand the courts have made a single-employer and joint-responsibilityfinding.13Furthermore, as I read those unfair labor practice caseswhere common control and common ownership were present, the latterwas only an additional consideration supporting the ultimate conclu-sion and there was no indication that it was given equal weight withcommon control.14 Indeed, in some cases the element of commonownership was not even mentioned in support of the single-employerfinding, although it apparently was present."Nor is there any refer-ence in any of the cases on this subject to a requirement thatbothfactors "coexist" as a condition to imposition of joint liability.Moreover, there havebeen ahost of representation cases where theBoard has heldseparatelegal entities to constitute a single employerand found appropriatea singleunit of the employees of the com-panies involvedbecause ofcommon control of business operationsand labor policies, notwithstanding the absence of common owner-ship.16While they concede that thisis so,my colleagues are appar-13 See, for example,Dayton Coal and Iron Corp.,et al.,101 NLRB 672,enfd.208 F. 2d394 (C.A. 6).Contraryto the statement of the majority in footnote 10,supra,the re-spondents in this case were found to be a single employer.101 NLRB at688.See, also,Long Lake Lumber Company, etal.,34 NLRB 700,enfd. 138 F. 2d 363,364 (C.A. 9). Inmy opinion,the language of the Board in this case requires the conclusionthat the re-spondents were found to constitute a single employer,unless the substanceof what theBoard said is to be completely disregarded in favor of its failure to use theactual words"single employer."Thus, in finding joint responsibility,the Board discussedin detail thefacts demonstrating common control of the business operations and laborrelations of therespondents.No mention was made of the absence of evidence of common ownership as inany way detracting from the finding.14 SeeN.L.R.B. v. Concrete Haulers, Inc., and Wamix,Inc.,212 F. 2d477, 479 (C.A. 5) ;N.L.R.B. v. Condenser Corporation of America,128 F. 2d 67, 71;National Garment Com-pany, et al.,69 NLRB 1208, enfd. 166 F. 2d 233, 238(C.A. 8), cert. denied 334 U.S. 845.15 See, for example,Editorial"El Impartial," Inc.,123 NLRB1585.I disagreewith themajority's interpretation of this case as set forth in footnote 10,supra.The TrialExaminermerely alluded to the fact that one ofthe respondents was the corporate affiliateof the other in his recitation of the factsof the case.Nowherein his legal conclusion thatthe respondents constituted a single employer does he refer to corporate affiliation in thesense of common ownership as support for his finding.On the contrary,he bases his find-ing upon common control of the business operations and labor relations policies and con-duct of theoperationsof the tworespondents in an integrated manner as a singleenterprise.It is this finding that the Board adopted. Ithink thatthe pointwhich I ammaking here-that verylittle orno weightwas attachedby the Board or the Trial Ex-aminer to the element of possible common ownership-is graphically emphasized by thefact thatthe majorityis constrainedto go to the record to sustain its contention thatcommon ownership was present in this case. See, also,National Shoes, Inc.,et at.,103NLRB 438, 441, enfd. 208 F. 2d 688, 691 (C.A. 2).Here again, no reference was made bythe Trial Examiner or the Boardto the presence of common ownershipin the legal con-clusion and finding that the two companiesinvolvedin that case constituted a single em-ployer and were jointly responsible for the unfair labor practices.10 See, for example,Macy's San Francisco,and Seligman&Latz, Inc.,120 NLRB 69;Chemical Express,117 NLRB 29;StainlessWelded Products,Inc.,116 NLRB791 ;Hazel-AtlasGlassCo. and Clarksburg Paper Company,115 NLRB 40;Sunnyland Packing Com-pany and Sunnyland Poultry Company,113 NLRB 162;Miami Paper Board Mills, Inc.,and Simco Waste Paper, Inc.,109 NLRB 167;Inter-Ocean Steamship Co. (TomlinsonFleet),107 NLRB 330;Basic Management,Inc., and John W. GalbreathCo.,104 NLRB1038;Franklin Simon of Company,Inc. and Rays-Newport,Inc.,94 NLRB 576;Lloyd A.Fry Roofing Company and Volney Felt Mills, Inc.,92NLRB 1170;Smith Rice Mill, Inc.and DeWitt Bonded Warehouse Company,83 NLRB 380;Clarksburg Paper Company,80 NLRB 1304. 652DECISIONS OF NATIONAL LABOR RELATIONS BOARDently questioning the pertinency of these cases because they are nowsuggesting that the standards applicable to single-employer findingsfor unit purposes in representation proceedings are somehow differentfrom those applicable in unfair labor practice proceedings. I amconstrained to say that they are thereby subscribing to a wholly un-tenable position.Thus, it is inconceivable to me that having held that two or morecompanies constituted a single employer for unit purposes, if theBoard should thereafter be presented with a complaint against thesecompanies alleging a refusal to bargain in the appropriate unit, theBoard could or would find an 8 (a) (5) violation, but not hold thecompanies jointly responsible as a single employer.The Board hasconsistently held for many years in representation cases where jointpetitioning unions are involved that if the unions are successful inthe election which is directed, they will be certified jointly and theemployer can then insist that they in fact bargain jointly for theemployees as a single unit.17 In my opinion, if this language meansanything, it means that the employer would not violate Section8 (a) (5) if he refused to bargain with only one of the jointly certifiedunions and the unions would violate Section 8(b) (3) if they refusedto bargain jointly with the employer.Parity of reasoning demandsthe same results where joint employers are involved.It is equally inconceivable that if, after certification of the union,the parties to the representation proceeding should enter into a con-tract containing an illegal union-security provision and a complaintwas issued against these companies, the Board could not or would notfind them jointly liable for the 8(a) (1), (2), and (3) violations. Inother words, I believe, in disagreement with my colleagues, that it isdifficult to imagine cases which are more relevant to the instantproblem than representation cases where the Board has made single-employer findings for unit purposes.At certain points in its opinion the majority indulges in a joustingexhibition with "straw men" which it has created as manifesting itsunderstanding of my position and which it, of course, is able toblithely destroy.Rather than compound the confusion thus engen-dered by setting forth what my position is not, I prefer to restatewhat it is. In my view, the identical criteria are applicable to single-employer findings in unfair labor practice cases and in representationcases involving unit determinations.Where the same individual orgroup controls the business operations and labor relations policiesof two or more companies and conducts the operations as one enter-prise, the companies constitute a single employer for the purpose ofthe Act.What is the significance of such a finding?According to11See, forexample,GordonB. Irvine,124 NLRB 217,and casescitedtherein. DEARBORN OIL AND GAS CORPORATION, ETC.653'my concept of the legal relationship thus established, there is-virtually by definition-only a single inseparable and indivisibleentity.While that status continues to exist, it is impossible to speakin terms of the individual or group engaging in unfair labor practices.while acting on behalf of one company but not the others or of onecompany disavowing the improper conduct of the others.Accord-ingly, the companies must be held jointly responsible for any unfairlabor practices engaged in by the individual or group.Having set forth in some detail why I do not believe that precedentin any way supports the new test adopted by the majority, I turn nowto what I have heretofore mentioned may possibly be a new elementwhich is being added. Before doing so, I should note that wheneverI have used the term "common ownership" in this opinion I have beenreferring to the accepted Board and court legal definition, to wit, theinterests of stockholders in a corporation or partners in a partnership.While the majority opinion at most places uses the term "commonownership," at one point it also refers to a quite different concept,i.e., the requirement of"a controllingownership interest."[Em-phasis supplied.]The majority may thus now be holding that sepa-rate legal entities will not be responsible under the Act as a singleemployer unless the same individual or group of individuals has acontrolling stock interest in the companies or a controlling interestin the partnership, depending upon which types of legal entities areinvolved.If this be so, I submit that the majority is introducing anew standard which opens up a Pandora's box of problems. I suggestjust a few possible difficulties.For example, what is a controlling stock ownership interest in acorporation? Ina company whose stock is privately held or publiclyheld to a limited extent, an individual or group might need 51 percentof the stock to possess a controlling ownership interest.On the otherhand, it is a well-known fact that an individual or group possessinga much smaller percentage of the stock (as little as 10 percent) in acompany whose securities are widely held by the public can haveeffective controlling ownership. Indeed, in such a company it is mostunusual that one individual or group has as much as 51 percent ofthe capital stock.When the Board is faced with an issue such asis involved in the instant case, are my colleagues proposing to investi-gate each of the companies concerned to determine the percentageof stock interest necessary for a finding of controlling ownership in-terest or are they going to apply an arbitrary requirement of a 51-percent stock interest regardless of the amount of stock in publichands? Suppose, as another example, A, B, and C are equal partnersin a business.A is in complete charge of its operations and all laborrelations matters.B and C are father and son.Who has the con-trolling ownership interest?Assuming the Board would find B and 654DECISIONS OF NATIONAL LABOR RELATIONS BOARDC had such interest, would the parties be permitted to show that Band C were always in disagreement and would this fact affect thedetermination?Finally, I believe the majority's statement that any rule other thanthe one it now espouses would introduce an element of "guilt by 'asso-ciation"' is utterly without foundation.Even in the test adopted bythe majority, it is solely the element of common control in the day-to-day operations of the companies which prevents such a result. It hasoften been held that the mere fact that two companies have commonstock ownership and interlocking directorates does not make them asingle employer for the purposes of the Act, if they are engaged incompletely unrelated operations and are without common manage-ment.l$ . If the criterion were only common ownership or controllingownership interest, then it truly would be a "guilt by `association"'rule because a finding of joint responsibility would be based solelyupon the fact that two or more entities happened to have the samestockholders.Accordingly, if my colleagues' purpose is to avoidbringing into play an element of "guilt by 'association,"' the require-ment for a single-employer finding of common ownership or control-ling ownership interest is superfluous so long as common control islikewise a prerequisite.For all the reasons I have indicated above, I agree with the TrialExaminer that the critical and essential factor for a determinationthat two or more separate entities constitute a single employer hasbeen-and should continue to be-treatment of the entities as a singleenterprise by virtue of common control and direction of business oper-ations and labor relations policies.'s See, for example,Park Plaza Amusement Company,124 NLRB 428;Clark ConcreteConstruction Corporation,116 NLRB 321;The Woodstock Manufacturing Co., Inc.,116NLRB 389;American Furniture Company, Inc.,of El Paso,116 NLRB 1496;CentralDairy Products Co— Stefen's Branch,114 NLRB 1189;Orkin "The Rat Man," Inc.,112NLRB 762;Lisowitz,Inc., et at., d/b/a Lisowitz Enterprises,108 NLRB 1479;N.L.R.B. v.Brown andRootInc., et al.,203 F. 2d 139 (C.A. 8)reversing on this point 99 NLRB 1031.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT discharge or otherwise discriminate against anyemployee for the purpose of discouraging membership in Local7-482, Oil, Chemical and Atomic Workers International Union,AFL-CIO, or any other labor organization.WE WILL NOT interrogate our employees concerning their mem-bership, affiliation, or sympathy with the above or any other union. DEARBORNOIL AND GAS CORPORATION, ETC.655WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-organization, to form, join, or assist any labor organization,to bargain collectively through representatives of their ownchoosing, and to engage in other concerted activities for the pur-pose of collective bargaining or other mutual aid or protection,and to refrain from any or all of such activities except to theextent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employ-ment, as authorized in Section 8(a) (3) of the Act, as modifiedby the Labor-Management Reporting and Disclosure Act of 1959.WE WILL offer to the following employees immediate and fullreinstatement to their former or substantially equivalent positionswithout prejudice to their seniority or other rights and privilegesenjoyed, and make them whole for any loss of pay suffered as aresult of the discrimination against them :Leonard TroffordMorrisWrightRobert Gus RoppRoland DuVallDonald FurmanGlenn FrenchRonald HouchingsFrank RaineyCharles PickerelGene SmithDorrisWrightAll our employees are free to become, remain, or to refrain frombecoming or remaining, members in good standing in the above-named Union or any other labor organization, except to the extent thatthis right may be affected by an agreement in conformity with Section8(a) (3) of the Act, as modified by the Labor-Management Reportingand Disclosure Act of 1959.GEORGE C. SCHOONMAKER AND JAMES W.MCCUMMINGS, PARTNERS D/B/A DIAMONDOPERATING SERVICE,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and mustnot be altered, defaced, or covered by any othermaterial.INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon charges,as amended,filed byLocal 7-482,Oil,Chemical and AtomicWorkers International Union,AFL-CIO,herein called the Union,theGeneralCounsel of the National Labor Relations Board,through the Regional Director forthe Ninth Region(Cincinnati,Ohio),issued a complaint dated December 31, 1957,against Dearborn Oil and Gas Corporation, George C. Schoonmaker and James W.McCummings,Partners,doing business as Diamond Operating Service,and GeorgeC. Schoonmaker,Trustee,doing business as North Stewart Waterflood,herein 656DECISIONS OF NATIONAL LABOR RELATIONS BOARDreferred to as Dearborn,Diamond,and North Stewart,respectively,and collec-tively as the Respondents,alleging that the Respondents and each of them haveengaged in and are engaging in unfair labor practices in violation of Section 8 (a) (1)and (3)of the Act. In their separate answers the Respondents deny the commissionof any unfair labor practices.The issues are discussed below.Pursuant to notice,a hearing was held before the Trial Examiner at Evansville,Indiana, on January 21 and 22 and February 25, 1958, and on the last date thehearing was continuedsine diein order that the General Counsel might initiateproceedings for the enforcement of certain subpenas issued by him.Following theseproceedings the hearing was resumed on December 2, 1958,and concluded Decem-ber 5.All parties were represented at the hearing and were afforded full oppor-tunity to be heard, to introduce relevant evidence,to present oral argument, and tofile briefs.On January 12, 1959, the General Counsel and counsel for theRespondents filed briefswhich1 have fully considered.Upon the entire record and from my observation of the witnesses,Imake thefollowing:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTSThe complaint, as amended at the hearing, sets forth the business of eachRespondent and alleges that the Respondents, together with other concerns whosenames are unknown, constitute a single integrated enterprise.The Respondentsdeny they are operated as an integrated enterprise and Diamond and North Stewartdeny they are engaged in commerce within the meaning of the Act.Dearborn, atthe hearing, admitted it was engaged in commerce as defined in the Act.Dearborn, a Delaware corporation, has its principal office in New York City,is licensed to do business in Indiana, maintains an office in Evansville, and is engagedin the business of producing and selling petroleum and natural gas.During thecalendar year 1956, it sold products valued in excess of $600,000 to concerns withinthe State, which concerns in turn shipped goods valued in excess of $50,000 directlyacross State lines.Diamond, a partnership, maintains its office in Evansville, Indiana, and providesroustabout services, diamond coring, and pumping for other concerns in theEvansville area.During 1956, Diamond rendered services to companies in Indianain excess of $64,000, of which about $39,000 was for Dearborn, and performedservices for concerns outside the State valued in excess of $61,000.1North Stewart is a trust, located in Evansville, engaged in the production ofpetroleum and natural gas, and during 1956 the trustee sold and shipped all its oil,valued in excess of $56,000 directly to Ohio Oil Company pipeline?I find each of the Respondents is engaged in commerce within the meaning ofthe Act.II.THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within the meaning of the Act.III.THE UNFAIR LABOR PRACTICESThe principal issues are (1) Whether the Respondents were and are operating asan integrated enterprise and (2) whether the Respondents collectively or individuallyengaged in unfair labor practices as alleged in the complaint.A. The operations of the Respondents and their business relationships witheach otherDearborn was, and is,awholly owned subsidiary of Holly Corporation whichmaintains offices in NewYork City.Holly, through divisions or wholly ownedsubsidiaries,isengaged in various industrial activities and controls interests in oiland gas properties in many States and in Canada and Mexico.Charles Chiusano,vice president of Holly in charge of its labor policy, was vice president of Dearborn.'Exhibit A of the motion to quashsubpoenas duces tecumserved upon the partners.The accuracy of the data was not challenged. Counsel for Diamond also moved to dismissthe complaint on jurisdictional grounds because during 1957, the services rendered withinthe State amounted to about $44,000 ($17,000 for Dearborn) and out-of-State serviceswere valued at approximately $49,000.The motion was denied.2 This Information appearsin the motiontb quashasubpoenaduces'teoumserved uponGeorge C. Schoonmaker.The data was obtainedfromthe records of NorthStewart andthe accuracythereof was not questioned at the hearing. DEARBORNOIL AND GAS CORPORATION, ETC.657George C.Schoonmaker was president of Dearborn and the board of directorsconsisted of Chiusano,Schoonmaker,and Sherwin Harris, president of Holly.Officers of Dearborn could be removed by action of a majority of the board ofdirectors.Chiusano further stated that Schoonmaker held about 550 shares outof 4,000,000 shares of Holly stock,was local manager of Dearborn,directlyresponsible to him, and McCummings was employed as petroleum engineer. Chiu-sano stated that Anton Fisher, who died October 23, 1957, was treasurer of Dear-born and vice president and treasurer of Holly in charge of the oil division includingDearborn.A few months before Fisher's death,Chiusano took over the respon-sibility for the oil division and immediately came to Evansville,in the summer of1957, to visit the property.Chiusano's visit lasted about 3 days and that was hisonly trip to Evansville in 1957.He did not know how often Fisher had been toEvansville in 1957.Chiusano assumed Schoonmaker and McCummings wereresponsible for the hiring and firing of employees,at least he had no knowledge ofanyone else having such authority.According to Chiusano,Dearborn employedabout 30 persons: 2 clericals,3 foremen or leadmen,and the remainder as pumpersto operate and maintain machinery in its oil-producing operations.He stated thatall records were kept in NewYork City,although payrolls were prepared in Evans-ville, and all capital expenditures in excess of $250 had to be submitted to him forapproval.Schoonmaker said he was president of Dearborn from about 1953 or 1954 untilaround June 1, 1958,and that McCummings was a vice president during someunspecified period.Dearborn maintained its Evansville office in the same officewhere Schoonmaker conducted his other business interests.He stated he was electedpresident because Dearborn needed "a respectable front"in order to borrow moneynecessary to carry on its operations.Schoonmaker related that he was consultedin respect to the purchase of leases and the drilling of wells and while "they respectedmy judgment as an oil man,"his decisions on such matters were not necessarily final.He had nothing to do with the hiring and firing of employees,that phase of opera-tions being handled by McCummings.During the period January 1956 to June1958, Schoonmaker stated that Harris, Chiusano,and Fisher made numerous tripsto Evansville,maybe once a month, to look over the property and get acquaintedwith whatwas going on and where money was being spent.In its Indiana operations Dearborn held a number of leases known as Union EastWaterflood where it produced oil by injecting water into the ground which createdan artificial pressure thereby stimulating the flow of oil.During the early part of1958,Dearborn sold Union East to Harold A. Ball, as appears below, whichapparently resulted in Schoonmaker being asked to resign as president.During August 1954, Schoonmaker and McCummings formed the Diamond part-nership and purchased four diamond core heads and barrels and other equipmentnecessary to core oil sands.Schoonmaker said he provided the capital andMcCummings conducted the operations.He explained that coring is a method ofextracting oil pays or prospective oil pays in which the head,with small diamondsset in it to cut through hard rock formation,isrotated into the ground for thepurpose of obtaining some substance or formation which can be analyzed to deter-mine whether a well should be drilled. In its early operations Diamond's functionsended when it was determined to make a well and actual construction thereof wasperformed by a contractor.Around September 1955, Diamond,in addition to itscoring operations,commenced furnishing roustabout services3and the constructionand operation of waterflood plants.These services were furnished on a cost-plus-l0-percent basis.Schoonmaker said the partnership was formed for the purpose ofrendering services at costs equal to, or less than, other firms and that Diamond per-formed services for Dearborn and North Stewart, while he was president and trustee,respectively,and for other concerns in Indiana,Kentucky,and Illinois.About May1957, Diamond went out of the roustabout and construction business but continuedits coring operations.Schoonmaker said he has no intention of going back into theconstruction business.North Stewart,as Schoonmaker testified,isa group of leases on oil-producingproperty located near Union East.North Stewart is owned under a recorded trustagreement for the benefit of Schoonmaker,T. J. Morton,Jr.,and Mike Ryan.There are other parties who have interests in the leases but they are not named inthe trust agreement.Roustabouts are men usually experienced in oilfieldwork and areengaged in layingpipelines, repair and construction work, and various jobs essential to the production of oil. 658DECISIONSOF NATIONALLABOR RELATIONS BOARDSchoonmaker is also trustee,under similartrusts, covering properties known asStewartWaterflood, PellvilleWaterflood, and Hackett Waterflood, and is coownerof Glenville Waterflood.As appears above, Schoonmaker conductedallhis business interestsfrom hisoffice, except that at some unstated date Diamond changed its business address toMcCummings' office, locatedin the samebuilding.E.W. Pfeffer stated he was accountant and office manager for Schoonmaker andmaintained books and records for North Stewart, Diamond, and his numerous otherinterests.However, Pfeffer performed no accounting sevices for Dearborn, but hedid perform clerical functions such as the preparation and distribution of pay-checks and the classification of vendors' invocies.Payrolls were made up on thebasis of timesheets sent in by the field employees, most of whom were paid a monthlyrate.All records of Dearborn were kept in New York City, including canceledpaychecks, and only a "skeleton" set of records was maintained in Evansville so thatSchoonmaker might have a working knowledge of the operations and the costs in-volved.He also stated that McCummings was employed by Dearborn as apetroleum engineer and was in charge of field operations.Each of Dearborn'sleases or group of leases was operated by an individual who was in control ofoperations and was responsible to McCummings.Chiusano testified that neither Holly nor Dearborn has, or had, anyinterest inDiamond, other than, he supposed, using it as a contractor or for furnishing roust-about services, the same as it used independent contractors throughoutitsopera-tions.He further stated that Dearborn did not have the organization to do con-struction or roustabout work and that it was cheaper to have this work performed byoutside contractors.According to Chiusano, Diamond was engaged asan independ-ent contractor and upon completion of its services submittedan invoicewhich waspaid by Dearborn.He also stated that Schoonmaker exercised no control over Dear-born's policy and neither Dearborn nor Schoonmaker, as president, had anyauthorityin respectto the hiring, firing, or terms of employment of Diamond's em-ployees, nor exercise any control over the manner in which it performedservicesfor Dearborn.Again, neither Holly nor Dearborn had any interest in, or controlover, Schoonmaker's various other businessconcernsor ventures.McCummings, who was experienced in oilfield operations, stated that certainroustabout work had to be done on the various leases and as the roustabouts per-formed varied jobs on the respectiveleases,which resulted in their receiving numer-ous paychecks, he and Schoonmaker decided to expand Diamond's operations tothe construction field and the furnishing of roustabout services.McCummingssolicited business of this type from concerns and Diamond supplied such servicestoDearborn, Schoonmaker's interests,Bristol Petroleum, Diabolo Petroleum Com-pany, Henry Gwaltney, and others.Dearborn also engaged other independent con-tractors at the same time it wasusingDiamond's services.McCummings saidDiamond ceased its construction and roustabout business in May 1957, and sincethen has been renting out its diamond coring equipment.According to a senioritylist,which McCummings stated omitted 2 and possibly morenames,Diamond hired20 employees (including the 2 omissions) in the period September 15, 1955, toMarch 27, 1957, 4 of whom were hired in March 1957. Diamond now employs afew pumpers, but no roustabouts.McCummingshas no intention of resumingconstruction work.The Sale of Dearborn's Oil InterestsSchoonmaker testified that he was requested by Dearborn to sell its oilleases inIndiana.In this connection he contacted a Mr. Davis at Tulsa and New York aswell as Murphy Oil Company, a local concern, but he was unable to effectuate a sale.Schoonmaker advised Morton, his cotrustee, that while he, Schoonmaker, could notpurchase the leases he was very much interested in having Harold A.Ball, an as-sociate of Morton, buy them.The approximate dates of these events were notstated.However, Ball purchased Dearborn's leases sometime in the first 3 months of1958.Ball, as stated by Schoonmaker, was not an oil man, knew nothing of theoil business, and bought the property as an investment, "only .on the conditionand assumption that I would continue to look after it for him." Thereafter, Schoon-maker conducted the business for Ball and used his own office for that purpose aswell as Ball's business address.Pfeffer said the services he performed for Ball were similar to those he renderedfor Dearborn, except for accounting information.Employment History and Status of Dearborn and Diamond EmployeesChiusano denied there was any interchange of employees between Dearborn andDiamond. DEARBORN OIL AND GAS CORPORATION, ETC.659Pfeffer could not recall any specific instances of transfers among Respondents,although this action may have occurred.Pfeffer obtained his information concern-ing employees from McCummings and at times this information went directly to thepayroll clerk without passing his desk.McCummings testified all roustabouts employed by Diamond were on a temporarybasis and occasionally he attempted to obtain permanent or better jobs for individualsof proven ability with other concerns including Dearborn, North Stewart, and Schoon-maker's oil production ventures.Counsel stipulated that Marion C. Eakins, Edwin B. Bratcher, and Callahan Whittwere supervisory employees of Diamond at all times material herein.Bratcher was employed continuously by Diamond as assistant production superin-tendent from the fall of 1955, or January 1956, to September 30, 1957, when he wasterminated.About 2 weeks prior to his termination Schoonmaker informed himDiamond was disbanding at which time Bratcher asked him for a job with Dearborn.Schoonmaker said he could probably get him a job and upon his termination Bratcherwent to work for Dearborn, with the same title, without any loss of time. Bratchercontinued in Dearborn's employ until about January 1, 1958, when he returned toDiamond as production superintendent, and was so employed at the time of thehearing.McCummings informed Bratcher that he was going back with Diamondand he lost 1 or 2 days between jobs since he had to move from Princeton, Indiana,to Owensboro, Kentucky.Eakins was employed by Schoonmaker as construction foreman at Pellville Water-flood from 1954 to September 1955, when he went to work for Diamond as con-struction superintendent and was so employed until terminated on October 1, 1957.Eakins, like Bratcher, was given 2 weeks' notice by Schoonmaker and asked for ajob with Dearborn.About a week later McCummings stated he would work forDearborn and he was employed, in the same capacity, without any lapse of time.Eakins remained with Dearborn until about May 31, 1958.On June 1, 1958, hewas employed by Ball, as relief pumper, at Union East and was so employed whenhe testified at the hearing.Whitt was employed by Diamond as production superintendent from aboutNovember 1, 1955, to May 1, 1957. On the latter date he was employed by Dear-born, in the same capacity, and worked until May 31, 1958.He then went with Ball,as a pumper, at Union East and was still employed at the time of the hearing.George B. Boyles testified he was employed by Dearborn from about May 15 toNovember 20, 1955.At the time of his termination he was told that if he wanted towork as a roustabout to report to Eakins, which he did. Boyles was hired by Dia-mond around November 21, 1955, was made roustabout gangpusher about 2 monthslater, and worked until May 15, 1957.The next day he went to work for Dearbornas a pumper and worked until May 1958, when he was terminated.John B. Shawhan was employed by Diamond about November 15, 1955, as atruckdriver and in the course of his employment injured his back (he did not givethe date of his injury) so that he could no longer drive. Because of his condition,Shawhan, in the latter part of 1956, told Bratcher, who was running Union East,that if Bratcher was ever transferred he would like to have his job. Bratcher saidhe would keep him in mind and in the latter part of December 1956 he informedShawhan he had the job. Shawhan quit his job with Diamond about December 31,1956, and went to work for Dearborn at Union East on January 1, 1957, as apumper.His employment with Dearborn was terminated on January 14, 1958.Shawhan was hired by Eakins and under his suprevision while working for Diamondand received order from Whitt and Bratcher during his employment with Dearborn.Fred C. Blaize was employed by Diamond in March or April 1956 as a roust-about, sometime later became relief truckdriver, and when Shawhan quit, he wasmade truckdriver.Around May 10, 1957, Eakins advised all the employees ofDiamond they were being laid off but he told Blaize he was being transferred toDearborn and to report for work the next morning.Blaize reported the followingmorning to Eakins at Union East, continued as truckdriver, and was paid by Dia-mond until about October or November 1957. Thereafter he was paid by Dear-born, as driver, util he was terminated in the latter part of January 1958.Blaizestated he performed truckdriving duties for both Diamond and Dearborn and whileemployed by Diamond he worked under Eakins, Bratcher, and Whitt.B.Organizational activities; acts of interference, restraint, and coercion; the lay-off of employeesThomas T. Corbin, Jr., president of the Union, stated that about April or May1957, the employees approached him and requested the Union to act as their bar-gaining agent.After receiving signed authorization and application-for-membership 660DECISIONS OF NATIONAL LABOR RELATIONS BOARDcards, Corbin addressed a letter to Diamond, dated May 4, stating the Union repre-sented a majority of its employees and requesting recognition as their bargainingrepresentative and for the purpose of negotiating an agreement.By letter datedMay 10, Schoonmaker advised the Union he did not know whether it represented amajority of the employees and, therefore, could not grant recognition as requested.Boyles, the gangpusher, testified he learned of organizational activities inApril 1957, at which time he signed a union card while working at Union East.'Three other employees, Shawhan, DorrisWright, and Ronnie Houchins, werepresent when he signed the card.About May 3, Boyles reported for work at Eakins'home and Eakins told him, "The office got wind of the union, and if they heard anymore about it they would fire all the men and hire Corebel [a contractor] for con-tract labor."Boyles related Eakins' remark to Frank Rainey, Wilford Nobles, andright on their way to work that morning and when they reached Union East herepeated the remark to Shawhan, Blaize, and Gus Ropp. Later the same morningEakins told Boyles, at North Stewart "he would like to get the boys together as agroup and try to talk them out of the notion of joining the union, or we'd all be-_fired."On May 8, Eakins gave Boyles layoff notices to be delivered to approximately fiveemployees and on Friday, May 11, similar notices were given to Boyles for threemore employees.On the latter date Eakins told Boyles, Nobles, and Wright to re-port to him the following Monday, May 14, and they did report to Eakins at hishome.Eakins stated he was going to the office that day and thy would neither worknor be laid off "until the deal was settled."He further said he would advise Boyles.of the outcome that afternoon, which he did by leaving a note in Boyles' car statingthat Boyles and Wright would work the next morning but there was no need ofNobles reporting.On May 15, Eakins advised Boyles that construction work was.being abandoned and authorized Boyles to inform the remaining employees thatthey were being laid off and to look for other jobs.About 2 or 3 months after theMay layoffs, Boyles or Shawhan asked Eakins if the employees had been laid offbecause of the Union and he said, no, the layoff was caused by Diamond's inability-to pay union wages and insurance.Robert J. DuVall was hired by Eakins about January 11, 1956, as a roustabout.Around May 3, 1957, DuVall and Eugene Smith signed union cards which theydated back to sometime in April because they wanted their cards to correspond inpoint of time with those signed by other employees.About May 8, Eakins askedDuVall if he knew anything about the Union and he stated he did not, other thanhe had heard a Diamond employee, T. L. Harl, and a Mr. Dnyett, whom he described.as "company realtor," discuss the subject at the plant.A day or so later Eakinstold DuVall he heard they were going to have ia union or an election and he hoped"the boys didn't do it because if they do they're going to be laid off, and hire.contract labor.We're going to disband Diamond Operating Service."About May13,while working at Livermore East Waterflood, Bratcher inquired if DuVall had:anything to do with starting the Union and he replied he did not.Bratcher thenstated he had DuVall, Smith, and Glenn French "worked in," when the conversationwas interrupted by a telephone call for Bratcher.The next day DuVall and otherswere working at Pellville and about 11:30 Bratcher told them "this is it."DuVallinquired why they were being terminated !and Bratcher said he thought he had them"worked in" but Eakins must have done a lot of talking at the office.He then told-them to finish the job and go home, which they did.Ropp was hired by Eakins about January 2 and worked until May 8, 1957. Roppheard of organizational activities in the early part of April and signed a union cardabout April 12. In the latter part of April or early May Eakins told Ropp, DonaldFurman, and Ralph Riley, at Union East, that "if we wanted to keep a crew onthe job it would be advisable to drop the Union."Later, around May 5, Eakinswarned Ropp and Rainey, at Stewart Waterflood, "If we went ahead with the unionthat we would be fired and hire contract labor." On May 8, Boyles informed Ropp.and five other members of the crew that Eakins had stated they were 'all fired.Wright was hired about July 1956, signed a union card around April 10, and waslaid off May 10, 1957. According to Wright the crew normally reported for workat Eakins' home where Eakins would give Boyles the work assignments for that day.Wright was advised of his termination by Boyles.About 2 or 3 weeks after histerminationWright apparently asked Bratcher for is job and Bratcher stated if theyhad treated Eakins differently they would still be working.Furman was employed from March 19 to May 8, 1957, primarily as helper on,the truck.He signed a union card about April 10. Some 2 or 3 weeks laterEakins approached Furman, Ropp, and Riley at Union East and inquired if they had;heard anything about the Union.Riley said he could not tell him, whereupon DEARBORN OIL AND GAS CORPORATION, ETC.661Eakins asked if Riley or anyone else had signed up and Riley gave the same reply.Eakins remarked if the men signed cards they would be laid off and contractorswould be hired.About 3 or 4 days after his layoff Furman went to Eakins' hometo turn in his time and Eakins told him if the men had not signed union cards theywould still be working.Houchins worked for Diamond from about June to October 1956, when he waslaid off and was reemployed from around April 1 to May 8, 1957.He signed aunion card in the latter part of April.About 1 month after his last layoff Eakins,while fishing with Houchins, commented "the boys had messed up with what theyhad been doing."Raney worked as helper on the truck and as roustabout from about May 1956toMay 13, 1957.He signed a unioncard about May 10.A week or two beforehis layoff Eakins came to North Stewart, where Rainey, Ropp, and Furman wereworking, and, after asking about the Union, told them to forget it, that the em-ployees would be laid off and contractors would be hired. Rainey stated that shortlybefore his layoff he was left at Stewart one evening so Eakins came over to drivehim home. On their way home Eakins asked if Rainey had signed, or would sign,a unioncard and he answered that he did not know. Eakins then remarked thatgetting ready to disband and contractors would be hired.Again, shortly beforeMay 13, Eakins told Rainey the employees were going to be laid off because of theUnion.Blaize, as set forth above, was laid off by Diamond about May 10, and thenwent to work for Dearborn where he remained until January 1958.He signed acard about April or May. Shortly before the layoff of May 10, Blaize and Eakinswere driving to North Stewart when Eakins asked him if he knew anything aboutthe Union and he replied he did not.On May 10, Eakins came to Blaize's hometo inform him of his job with Dearborn and to report for work the followingmorning.On this occasion Blaize stated he had lied when Eakins had inquiredabout the Union and he wanted to advise Eakins that while he knew when and whostarted the Union, he would not give this information to Eakins or anyone else.Eakins said that was his privilege and he did not have to tell him.Rainey statedthat Eakins told him the roustabouts were laid off because they were not performingenough work for the costs involved. Blaize also stated that about May 14 he askedBratcher why the men were being laid off and he replied it was because of the Union.Shawhan, as appears above, quit his job with Diamond around December 31,1956, immediately went to work for Dearborn, and was terminated January 14, 1958.He signed a card about April 10. Shawhan was aware that employees were laid offaround May 8, and,a few days later while working at Union East he asked Eakins ifthe men had been laid off by reason of union activities.Eakins replied the em-ployees were laid off because of slack work and that contractors were going to takeover.Shawhan commented it looked funny to him to lay off employees and thenhire contract labor and Eakins said he did not know.Around July 1, Eakins re-marked to Shawhan and Boyles that the men were not laid off for union activitiesbut because Diamond could not afford to pay union wage scale.The Respondents' CaseEakins was questioned in detail on the statements concerning organizationalactivities or the Union attributed to him by witnesses for the General Counsel andhe categorically denied making any such statements or remarks.He explainedthat at times he asked Boyles if he (Boyles) thought it would be helpful to call ameeting of the employees and speak to them about loafing on the job. Eakins didnot think Boyles answered his inquiries and there is no indication that any suchmeeting or gathering was held.Eakins recalled the occasion when Furman cameto Eakins' home with his timesheet and in the course of their conversation he toldFurman the boys would probably be working if they had not loafed on the job.Eakins also remembered driving Rainey home from the job one afternoon and inanswer to Rainey's question as to why they were going to be laid off he stated noneof the employees bade been giving a days' work and some were turning in overtime.Eakins said that he had approximately 13 or 14 employees in May 1957, all ofwhom were terminated between May 8 and 15, 1957. The terminations wereeffectuated by Eakins, who instructed Boyles to notify the employees they were beinglaid off.Bratcher denied he ever told Blaize that the men were being laid off because ofthe Union. In substance Bratcher admitted he told Wright on one occasion that"if you hadn't treated Aikens [Eakins] the way you had, and loafed on him, you535828-60-vol. 125=43 662DECISIONS OF NATIONAL LABOR RELATIONS BOARDwould probably have a job."He denied that he asked DuVall if he had anythingto do with starting the Union.French was employed by Diamond about June 26, 1956, and terminated aroundMay I 1 or 14,1957.He signed a union card about 1 week prior to his termination.French denied he ever heard Boyles make any statement to the effect that theCompany had heard of organizational activities and if the employees attemptedto organize they would be fired and contract labor would be hired.He also deniedhaving any conversations with Eakins regarding the Union or that any supervisoror official ever threatened him with discharge if he joined or became active onbehalf of the Union.The Cessation of Construction WorkAs !already stated, Diamond was in the construction business from September1955 to May 1957. Schoonmaker testified that around November 1, 1956, hecalledMcCummings to his office,outlined Diamond's situation,and then instructedhim to get out of the construction business"as quickly as he could."McCummingssaid they could not leave projects then in progress,principallyDearborn work,but upon completion of these jobs construction work would be terminated.Schoon-maker agreed with him believing the jobs could be finished within 90 days. Schoon-maker decided to get out of the construction business because of complaints ofhigh costs from customers,financial burdens,such as the failure of Diabolo Petro-leum Company to pay $10,000 for work performed,4and the fact that we. wouldnever make any money.According to Schoonmaker"one of the principal factors"in deciding to abandon construction work was a complaint he had from Gwaltney,the same day he talked with McCummings. Gwaltney, who had an interest in Dear-born, told Schoonmaker he did not like to be critical,"but you are wasting moneyoutrageously."Schoonmaker asked why he had not mentioned this to him andGwaltney replied he thought Schoonmaker knew what he was doing,"But your costsare sky high;and I am coming up and making a complaint about it." Gwaltneyalso stated Diamond had a lot of men in the field who were not working.Schoonmaker related that Chiusano and Harrison complained,at unstated times,about not making money, wasting money, and"They particularly objected to thefact that McCummings and I were making money on the side."When questionedby his own counsel as to whether Chiusano urged him to remain in the constructionbusiness,Schoonmaker answered:Well, he told me I was stealing from the company,which, of course,wasn'tthe truth,but at least that'swhat he accused me of doing.Schoonmaker further testified that at some unspecified date his cotrustees, Mortonand Ryan,brought up the subject of reducing the costs at North Stewart.As a result of these complaints Schoonmaker decided to abandon constructionwork.Schoonmaker explained that the inability to complete the jobs within 90days was due to bad weather,rather than inaccurate estimates.McCummings stated that at undisclosed times Schoonmaker received complaintsregarding Diamond's costs from officials of Dearborn and Holly, Morton, Ryan, andGwaltney and,as a result thereof, he and Schoonmaker discussed the situation inearlyNovember 1956, at which time they decided to go out of the constructionbusiness.At that time McCummings believed the pending projects could be com-pleted by the first of the year.McCummings further testified that officials ofDearborn and Holly strenuously objected to Diamond's excessive labor costs on thenumerous trips he made to New York City and on the numerous visits they madeto Evansville.Again,McCummings failed to give the approximate dates of thesecomplaints and neglected to state what,ifanything,he said to the officials orSchoonmaker,or whether he took any action at all concerning the complaints.Gwaltney stated he was primarily an oil well drilling contractor and also operatedgas and oil wells.He conducted his business through two companies,Henry Gwalt-ney Drilling Company and Henry Gwaltney Producing Company.At the time ofthe initial development of Union East, Gwaltney owned 25 percent of the workinginterest but due to lack of capital to waterflood the property he transferred hisinterest to Dearborn for a one-eighth net profits interest and also received one-sixty-fourth overriding royalty interest until such time as the property paid out.Gwaltneywas familiar with Diamond's operations,knew Eakins,and at times was drilling inthe same area where Diamond employees were working.Gwaltney visited thesejobs three or four times a week, his visits varying from an hour to a day, and he* The parent company of Diabolo, a Canadian company,went into bankruptcy.According to McCummings,Diamond performed services for Diabolo until the spring of 1957. DEARBORN OIL AND GAS CORPORATION, ETC.663had an opportunity to observe whether or not the employees were working. Inthis connection Gwaltney said he spent practically the entire afternoon of April 3,1956, with his crew at Union East and he saw 6 or 8 Diamond employees, approxi-mately 800 yards away, who performed no work at all for 4 hours, except to putwood on a fire. On cross-examination he said no supervisor was present, that hedid not know what the men were supposed to be doing, and he did not speak to them.Thereafter, apparently until early 1957, Gwaltney saw Diamond employees loafingin similar fashion about six or eight times.Gwaltney stated there were other oc-casions when the men were not working "-as I think men should work" and cited aninstance when Diamond had more men than necessary to operate the truck. Thisoccurred at Stewart where four or five men were loading pipe. In early November1956,Gwaltney went to Schoonmaker's office and complained he did not like theway things were going in the field, that costs were too high and men were loafingon the job.He also told Schoonmaker:For your own good, get out ,there nand do something about the situation.You'represident of Dearborn, you're a partner in Diamond, Diamond is overchargingDearborn, you're overcharging as trustee, and as trustee you should knowthe obligations of a trustee.Schoonmaker was unaware of the situation for Gwaltney quoted him as saying "hedidn't know previous to that" time, but "he would clean it up."Gwaltney warnedSchoonmaker he was going to bring the matter to the attention of Holly and Schoon-maker promised something would be done. In the latter part of January or earlyFebruary 1957, Gwaltney again talked to Schoonmaker who stated he was gettingout of the construction business as quickly as possible.Gwaltney further statedthat in April 1956, following the April 3 loafing incident, and during the summerand fall he spoke to McCummings regarding excessive time and costs on the variousprojects.McCummings said he had to get the work done and he would try to getbetter efficiency.According to Gwaltney, Diamond's construction work "startedtapering off" around April or May 1957. Since May 1957, he has been doing 50percent of the work formerly performed by Diamond for Dearborn and the remain-ing work has been handled by Corbel.Gwaltney has had about six men performingthis type of work while Corbel has employed from three to five employees.Pfeffer testified that as a result of Gwaltney's criticism of Schoonmaker's opera-tions at Union East, he at once checked the records of Diamond's construction workfor the period September 1955 to September 1956. Pfeffer could not approximatethe time required to make the check, other than it was less than a month, and uponcompletion of his study he immediately reported to Schoonmaker.The studydisclosed that Diamond was not making any money on cost-plus-10 percent,5 thataccounts were slow, construction work required an increase in capital of about$10,000 to $20,000, and the "lifting cost" per barrel of oil from Union East andNorth Stewart was higher during this period than when other labor was used. Pfefferexpressed the opinion that the construction business was of no value to Schoonmakerand he should get out of this field.Following this report, Pfeffer was present whenSchoonmaker gave the substance of this report to McCummings, at which time heannounced he was going out of the construction business. It was Pfeffer's under-standing that this was to be done immediately.Diamond terminated all constructionwork in late 1957, and at the time of the hearing had no construction employees.Pfeffer stated that one-third of the Diabolo account of $10,000 was for diamondcoring and pumping services and the remainder for construction labor.The entiresum was charged off on Diamond's tax return for the year 1957. Pfeffer saidDiamond made a small profit in 1956 and 1957, and estimated that with the elimina-tion of construction work profits should be higher for 1958.Chiusano merely stated he was not satisfied with the type of work Diamond wasperforming for Dearborn.Chiusano was asked if he knew Gwaltney and he repliedabout ,all he knew of Gwaltney was that he was a contractor and "has leases alongwith Dearborn" in some venture.Eakins said that in late 1956, McCummings informed him labor costs were toohigh and if he did not get it straightened out McCummings would have to do some-thing.The following March Schoonmaker told him of receiving complaints on costsand unless something was done "we were just going to have to go out of business;that we just couldn't continue in that manner.".c Schoonmaker said that 7 percent, such as taxes and insurance, was a direct costagainst thepayroll. 664DECISIONS OF NATIONAL LABOR RELATIONS BOARDBratcher testified that in Januaryor February,Schoonmaker showed him figureson construction costs and remarked something had to be done. Subsequently,about March or April,Schoonmaker told him operation costs had not been cut andthat he was going to disband Diamond.The Evidence in Respect to Diamond's Labor CostsDiamond contends that the excessive labor costs, which prompted it to cease con-struction operations, were attributable primarily to loafing by the employees andpoor supervision.Eakins said that from the middle of 1956 until Diamond went out of the construc-tion business he talked to the employees about loafing and padding timesheets toget overtime.He knew the men were loafing because his job assignments werealways made on the basis of a day's work and when the job was not finished in thattime he attributed it to loafing.Eakins further stated that when he drove up tothe job he would find the men loafing but upon his arrival they would jump up andcommence working.Eakins was not certain when he first reported any loafing toMcCummings other than "I expect as early September 1956." Concerning the pad-ding of timecards, Eakins said each employee kept his own time and turned it in tohim every 2 weeks for approval.He then submitted the card to McCummings.Eakin said there were times when he disapproved the cards for he knew the mencould not have worked that number of hours.Eakins failed to state when thepadding occurred or the names or number of men involved in this practice. In thisrespect he first reported the padding or discrepancies to McCummings in the latterpart of 1956, and in the last few months of construction operations McCummingsrode him about overtime and excessive costs.Whitt stated that in January 1957, Schoonmaker called the three supervisors tohis office and informed them that costs were too high and "we had to cut expenses."Schoonmaker made no mention of anyone having complained about labor costs.In March 1957, Schoonmaker said costs had not been reduced sufficiently and "hewas going to abandon Diamond Operating."Whitt said at times he had observedEakins' employees loafing and when he, Whitt, drove up to the job they would startworking.He could not give any dates as to when or in what period the loafing oc-curred, other than he first spoke to Eakins about it in the latter part of 1956.Bratcher said that prior to January 1957, he saw the employeesloafing on manyoccasions, practically every morning when they reported for work, and he spoke toMcCummings and Eakins about the subject around January 1, 1957.French testified his first day of employment (about June 26, 1956) he worked atB & B Waterflood with DuVall, Smith, and two or three other employees. Eakinswas not present that day and DuVall told them what to do. French stated themen were on the job 8 hours and worked but 5 minutes in the morning and 5 minutesin the afternoon.The rest of the time they loafed.He also stated that whenEakins was around they worked and when he left they did hardly anything. Through-out his employment, about 11 months, French guessed the crew worked but I fullday a month although they were paid for 8 hours per day. On cross-examinationFrench said that on the first day of his employment the crew spent about 5 minutesbuilding a form in which to pour concrete, that they then telephoned for readymixed concrete and when the truck delivered the concrete that afternoon they pouredand smoothed it up.Gay Marcum, pumper at B & B Waterflood, said that about July or August 1956,he saw DuVall, French, Petrie, Smith, and Rowan pouring a concrete floor andleave the job, to sit in the shade, after getting only part of it poured.When theyreturned they could not level off the concrete so they spent the next day or so pouringmore concrete and leveling it off.Eakins was not at the job.Marcum statedDiamond men worked all over the B & B area and when Eakins was not aroundthey would sit in the toolhouse "as long as they could" and several days they neverleft the toolhouse.Marcum made no attempt to fix the approximate date of theseoccurrences and the toolhouse was located about a mile from the pump.Onemorning in the fall of 1956, Marcum heard Eakins tell DuVall, Smith, and anotheremployee to repair a pump jack at a certain well.Eakins then left and about 10o'clock he heard DuVall say they would go to the well after lurch, which theydid.The next day they repaired the jack.Marcum said he and another man couldhave made the repairs in a couple of hours.Lyman Harris, drilling superintendent for Gwaltney, testified that one time,apparently at the Shawhan lease, he saw two Diamond employees rustling wood andfour standing by a fire.Harris did not know how long the men stood by the firebecause he "was only there a few minutes." DEARBORN OIL AND GAS CORPORATION, ETC.665.Boyles, the gangpusher, testified that the only time the men did not work waswhen they did not have tools or proper supervision or direction.Ropp said themen loafed from half an hour to an hour perhaps once a week. On these occasionsthe foreman, Eakins, was not present and the men did not work because of lack ofdirection or work assignment.Ropp was never criticized by Eakins for loafing.Wright denied there was "a terrific amount of loafing" or that the men would sitaround for an hour doing nothing.He stated on occasions when the crew reportedfor work they had to wait for the foreman to give them instructions as to whatto do.On rebuttal, DuVall testified French first joined the crew about July 1, 1956, andon that day DuVall, French, and Smith tore down an old pump building and stackedthe metal and lumber.He denied taking any breaks that day, except 30 minutes forlunch.DuVall stated that in August 1956, he was with a crew of six or seven menat B & B Waterflood to pour an outside concrete floor, measuring 24' x 22'. T. H.Hari told DuVall that the concrete would be delivered around noon and to haveforms straightened and everything ready, which they did.During the luncheonperiod the first truck arrived and the crew poured and spread the concrete.About10 minutes later the second truck arrived.Prior to its arrival Hari sent four of thecrew to other jobs so DuVall told Hari this left him shorthanded and asked if theycould pour the floor in sections but Hari said to pour it all at once.After dumpingthe second load DuVall and the two remaining men immediately went to workspreading but they were unable to finish the job before the concrete set up on them.DuVall denied they took any work breaks during the pouring and spreading.DuVallrecalled repairing a pump jack at B & B and another one at Livermore.On theB & B job the crew had to turn the jack around, disassemble it, and run a pump orrod line about 700 yards.Apparently, it took about 3 days to complete the job.He denied there was any loafing on the job.DuVall said that shortly after French'semployment the crew worked 8 hours a day, 6 days a week. He denied there wasany such practice as work breaks, and stated the crew went from job to job on thevarious leases, some of which were as much as 6 miles apart.DuVall admittedthat when it rained hard they would go to the shed but he denied he or the crewever spent an entire day in a shed or toolhouse.Other Incidents Affecting Labor CostsMarcum said that in December 1956, he saw DuVall leave his place of work,in Eakins'absence, and go on two rabbit "hunting expeditions," which lasted 2 or3 hours.Likewise, Harris stated that on two occasions in the winter of 1956, hesaw Eakins, DuVall, Blaize, and other men go rabbit hunting.DuVall said he went hunting on his own time early the morning of the first dayof the rabbitseasoninDecember 1956, and reported for work at 7 o'clock, theusualtime.On another occasion Eakins came to the job, while the men wereworking, and asked DuVall to go bird hunting with him. Both Eakins and DuVallhad guns in their cars and they went hunting for about an hour and a quarter.Marcum accompanied them.DuVall did not hunt on any other occasions.Eakins said he never gave DuVall permission to go hunting on company time.Wright testified that one day he and Houchins helped Eakins when he was movingto another house.He also stated he hauled pipe to Eakins' home and built abasketball goal for him.The latter job was performed after working hours.Eakins was asked by Diamond counsel if Wright and other members of the crew"spent days of work" helping him to move, cleaning up his yard, and hauling pipeand lumber to his house and he answered in the affirmative.He said this work wasperformed on Diamond's time and charged to Dearborn.Eakins admitted Wrightbuilt a basketball goal for him but it was on company time and charged to Dearborn.Eakins gave no approximate dates covering these services.However, he stated thatabout March or April 1957, he was called to Schoonmaker's office who complainedabout the way things were going and apparently Schoonmaker mentioned that hewas aware of the above activities.Eakins offered to pay for the services butSchoonmaker refused to accept any payment.He also conferred with Schoonmakerconcerning these services the day before he testified at the hearing.Schoonmaker related that one time Eakins told him-he had taken some material off the lease and said that he should have maybemade arrangements with somebody for it, but he was sorry, but he didn't thinkitwas important.Schoonmaker did not know the extent of the work at that time.He also stated thatduring the hearing Eakins offered to pay for the material and he told him to forget it.McCummings was unaware of these activities on the part of Eakins. 666DECISIONSOF NATIONALLABOR RELATIONS BOARDMcCummings admitted he had Diamond employees build a fence for him at hishome.He did not pay for the labor and did not know to whom these costs werecharged.C. The discharge of Ralph RileyThe complaint alleges that Riley was unlawfully discharged on or about May 14,1957.Riley did not appear as a witness at the hearing although the General Counselmade diligent efforts to locate him. Shawhan testified that Riley was employed asa pumper at Union East and North Stewart and signed a union card about April 10.About May 10, Shawhan was present when Whitt told Riley that Schoonmaker didnot know Riley had been pumping at two leases and commencing May 16, he wouldwork exclusively at North Stewart.There was also some discussion about workorders coming from too many bosses, referring to Eakins,and Shawhan takingover as pumper at Union East.Riley was discharged about May 14, 1957, andsubsequently told Shawhan he had been fired, as related by Whitt, for allowing atank to run over and not cleaning up for 2 or 3 days after the overflow.Thisincident occurred in January 1957.At or about that time Riley told Shawhan thatMcCummings wanted to fire him but Whitt interceded for him and he was kept onthe job.Whitt said Riley had quite a few tank overflows and did not properly service thewells.Whitt spoke to him at different times about his work but he did not improveand he was discharged about May 14 because of inefficiency.Gwaltney stated Riley did not keep his tanks clean and many times when he wentto service the wells he could not find Riley.Gwaltney complained about RileytoMcCummingsin the summerof 1956, in early 1957, and about March or April1957.McCummings knew Riley was not doing a good job, he was not turning inaccurate gauges, failed to keep the tanks and wells clean, and did not stay on thejob.He also received complaints from Gwaltney, as stated above.McCummingstoldWhitt on two occasions that unless Riley improve he would have to dismisshim and when he failed to straighten out he was discharged.The General Counsel failed to establish this allegation of his complaint by afair preponderance of the evidence. I therefore find that Riley was not unlawfullydischarged.Concluding FindingsThe first question to be resolved is whether the Respondents may be consideredas a single employer for the purposes of the Act. It is undisputed that all timesmaterial Schoonmaker was president and manager of Dearborn, a copartner ofDiamond, and cotrustee of North Stewart.Of course, it is clear that the Respond-ents were separate entities and were not under common ownership.However, inmy opinion, the evidence conclusively shows that all the Respondents were underthe common control and direction of Schoonmaker in their business operationsaswell as their labor relations.Schoonmaker claimed he was only a figureheadinDearborn, was elected president merely for loan purposes, and, in substance,thatChiusano or Fisher actually conducted the business of Dearborn.Later,Schoonmaker admitted his association with Dearborn was not exclusively of afinancial nature but as an experienced oil operator for the purposes of consultationwith Dearborn officials in matters pertaining to lease purchases and well drilling.Further, as president and manager he was the sole representative of Dearborn inIndiana and conducted its business from his office in Evansville.Chiusano,manager of Holly's labor policy, initially testified, that Schoonmakeras manager was directly responsible to him, that he, Chiusano, had to personallygive prior approval for capital expendituresin excessof $250, and that Schoonmakerhad no control whatever over Dearborn's labor policy.Later, on cross-examina-tion,Chiusano acknowledged that it was Fisher who was in charge of Dearborn'soperations and it was not a few months before his death (October 23, 1957) thatChiusano was given authority or supervision over Dearborn's activities.Uponassuming those duties Chiusano immediately came to Evansville, in the summer of1957, for about 3 days and that was his only visit throughout the year 1957.More-over, he had no knowledge of any trips by Fisher to Evansville during 1957, nordid he mention any visits at anytime by Schoonmaker or McCummings to NewYork City, or any telephone conversations he might have had with them.Again,although supposedly in charge of Dearborn's labor relations, Chiusano was noteven certain who was responsible for the hiring of employees, for when questionedon that subject, he responded, "I wouldassumethat it occurs between Mr. Mc-Cummings and Mr. Schoonmaker."Chiusano's testimony not only fails to supportthe contentions that he alone was responsible for the affairs of Dearborn and that DEARBORN OIL AND GAS CORPORATION, ETC.667Schoonmaker exercised little, if any, authority, but on the contrary plainly provesthat it was Schoonmaker, not Chiusano, who was in complete control of Dearborn'soperations.By his own admissions Chiusano did not come into the picture untilthe summer of 1957, long after Dearborn allegedly severed its business relationswith Diamond.Despite this state of affairs, Chiusano related in cavalier fashionthat neither Dearborn nor its president had any interest in or control over Diamond'sbusiness or labor relations, and Diamond was simply performing work for Dearbornas anindependent contractor. It seems clear from the record, and I got the sameimpression when he was testifying, that Chiusano was doing nothing more thangiving ,a bird's-eye view of the whole situation and that he had no actual knowledgeof the matters involved.But irrespective of whether his broad, general assertionsand his negative-type testimony were based upon suppositions or undisclosed sourcesof information, it is unmistakably plain that he did not assume his duties in regardto Dearborn until the summer of 1957, and made only a single visit to Evansvillethat year.Since he was not even questioned in regard to trips in 1956 and 1958,it is reasonable to infer that none occurred.Consequently, his testimony in theserespects completely contradicts the testimony of Schoonmaker and McCummingsthat Chiusano and other officials made numerous trips to Evansville in the periodJanuary 1956 to June 1958.No explanation was offered as to how Chiusano couldhave effectively conducted Dearborn's business under these circumstances, espe-cially during the critical period from about November 1, 1956, to May 1957. I,therefore, find that Schoonmaker was in full and complete control of Dearborn'soperations in that interval.Here Diamond in furnishing coring, construction, and roustabout services toDearborn and North Stewart was engaging in -an integral part of their producingoperations.By virtue of his positions as president and manager, partner andcotrustee, Schoonmaker was the dominating and key figure in these closely knit,allied ventures.Gwaltney was fully aware of the unsatisfactory situation broughtabout by Schoonmaker directing the business of all three concerns and openlyquestioned the propriety of his acting in these conflicting capacities at their meetingaround November 1, 1956. Indeed, Schoonmaker himself, from the very outset,was cognizant of the legal, and perhaps ethical, obligations created by the arrange-ments under which he conducted the operations of Dearborn, Diamond, and NorthStewart in a unified manner.The fact that Schoonmaker had placed himself in anuntenable position is substantiated by the following examination of Schoonmakerby his own counsel:Q. In a certain sense you were dealing with yourself. Is that right?A. Because I was dealing with myself as an individual, and trusteeship withDearborn of which I was president, and under the trusteeships I knew that Imust be careful.That's the reason that [Diamond partnership memoranda]was drawn up in that sense.The reliance upon the partnership memoranda to justify the position in which hefound himself is no excuse at all, for that memoranda, dated June 15 and August12, 1954, which he characterized 'as informal agreements with McCummings, merelyfix charges for coring by Diamond and provide for payment of a few expense items.Manifestly, the memoranda has, or had, no bearing relationship to the fact thatSchoonmaker conducted the operations of the Respondents as a single enterprise.In addition to the foregoing the evidence reveals that for at least part of the timeall the Respondents had a common office and, in varying degrees, utilized theservices of Pfeffer for their office and administrative work.Finally, as detailedabove, there were many instances of the transfer of employees, including supervisors,back and forth among the Respondents.Under settled principles, two or more entities enjoying a separate existence maynevertheless be regarded as one employer for the purposes of the Act if they areunder common ownership and control and their labor policies are subject to commondirection.(N.L.R.B. v. Stowe Spinning Company, et al.,336 U.S. 226,227; N.L.R.B.v.Federal Engineering Company, Inc.,153 F. 2d 233, 234 (C.A.6);N.L.R.B. v.National Garment Company,166 F. 2d 233, 238 (C.A. 8), cert. denied, 334 U.S.845;N.L.R.B. v. Somerset Classics, Inc., et al.,193 F. 2d 613, 615 (C.A.2); N.L.R.B.V.New Madrid Manufacturing Company, et al, d/b/a Jones Manufacturing Com-pany,215 F. 2d 908, 913-914 (C.A.8);N.L.R.B. v. A. E. Nettleton Co., et al.,241 F. 2d 130, 131-132 (C.A. 2).)Admittedly, all three Respondents are not commonly owned.However, whileownership is an important fact in determining whether two or more entities areengagingin anintegrated business, naked ownership, and nothing more, is by nomeans decisive of the issue.(H. S. Sackett, Jr. d/b/a Woods Products Company, 668DECISIONS OF NATIONAL LABOR RELATIONS BOARD100 NLRB115; The Woodstock Manufacturing Co., Inc.,116 NLRB 389.) Of fargreater importance than ownership is the element of common control and directionover the companies' business operations and labor policies. In considering whethertwo separate corporations might be considered as an integrated enterprise the ThirdCircuit Court of Appeals in an early case,N.L.R.B. v. Condenser Corporation ofAmerica(128 F. 2d 67), plainly set forth the essentials necessary to establishintegra-tion, as follows: (p. 71)It simply rests on the premise that where in fact the production and distribution.of merchandise is one enterprise, that enterprise, as a whole, is responsible forcompliance with the Labor Relations Act regardless of the corporate arrange-ments of the parties among themselves.What is important for our purposes is.the degree of control over the labor relations in issue exercised by the companycharged as a respondent.Press Co., Inc., v. N.L.R.B.,1940, 73 App. D.C.103, 118 F. 2d 937. Regardless of what Cornell says concerning its connection.with Condenser's employees it appears that "together, respondents act asemployers of those employees.N.L.R.B. v. Pennsylvania Greyhound'Lines, Inc.,1938, 303 U.S. 261, 263 . . . . [Emphasis supplied.]The rationale of theCondensercase has been adopted in:N.L.R.B. v. Hearst Publi-cations Inc.,322 U.S. 111, 129;N.L.R.B. v. Long Lake Lumber Company,et al.,138 F. 2d 363, 364 (C.A.9); N.L.R.B. v. Don Juan, Inc.,178 F. 2d 625, 627-628(C.A.2); N.L.R.B. v. Charles R.KrimmLumber Company,et al., 203 F. 2d 194, 196.(C.A.2); N.L.R.B. v. Concrete Haulers Inc., et al.,212 F. 2d 477, 479 (C.A. 5);and J. G. Royand Sons Company v. N.L.R.B.,251 F. 2d 771, 774 (C.A. 1). Seealso,Butler Brothers v. N.L.R.B.,134 F. 2d 981, 983-984 (C.A. 7).In view of the foregoing authorities and on the facts as found above, I further findand conclude that all Respondents must be considered as a single employer for thepurposes of the Act.During April or May 1957, the employees engaged in organizational activities andsigned union authorization cards, most of them being signed or dated April 10.While thus attempting to unionize, Eakins, around May 3, warned Boyles that "theoffice got wind of the union and if they heard any more about it they would fire allthe men and hire Corebel for contract labor." Boyles repeated Eakins' threats toat least six of the employees the same morning. Later that day, at North Stewart,Eakins told Boyles he would like to assemble the employees and "try to talk themout of the notion of joining the union, or we'd all be fired." In early May, Eakinsalso questioned Ropp, Furman, and Riley, at Union East, concerning organizationalactivities and inquired if they had signed union cards.When he received no informa-tion Eakins cautioned the group "it would be advisable to drop the union" if theywanted to maintain their jobs.Again, around the first of May at North Stewart,Eakins asked Rainey, Ropp and Furman about the Union and advised them toforget it, that they would be laid off and contractors would be engaged.The Union by letter dated May 4 requested recognition, which was refused bySchoonmaker by letter dated May 10.On May 8, Eakins instructed Boyles to deliver layoff notices to about five-employees.On that date Boyles, according to Ropp, informed Ropp and five othermembers of the crew, including Furman and Houchins, that they were beingdischarged.About that time Eakins queried DuVall if he knew anything regardingtheUnion and he said he did not, other than hear Harl and Dnyett discuss thesubject.A day or so later Eakins remarked to DuVall that he had heard themen were going to have a union or an election and hoped "the boys didn't do it"for they would be laid off and contract labor hired.About May 13, Bratcherasked DuVall if he had anything to do with starting the Union and he answered hedid not.Bratcher concluded the conversation by stating he had DuVall, Smith, and'French "workedin" asfar as their jobs were concerned.The next day Bratcherdischarged DuVall and when he asked the reason for this action Bratcher repliedEakins must have done a lot talking at the office. Rainey was discharged about May13, and shortly prior thereto Eakins declared the employees had "messed up onaccount of the Union," that Diamond was disbanding and outside contractors wouldbe hired.Around the same time he further warned Rainey the employees weregoing to be laid off because of the Union. Shortly before May 10, Eakins ques-tioned Blaize regarding the Union but he refused to give anyinformation.OnMay 10, Eakins cameto Blaize'shome on business and Blaize volunteered thatwhile he knew the leader of the union movement and when it started, he would notgive this information to Eakins or anyone else.Eakins said that was his privilege.Bratcher, about May 14, in answer toBlaize'sinquiry as to thereason forthe layoffs, DEARBORN OIL AND GAS CORPORATION, ETC.669stated they were brought about by union activities.Around May 8, Shawhan putthe same question to Eakins and he replied the layoffs were due to slack workand contractors taking over operations.When Shawhan commented this lookedfunny, Eakins remarked he did not know.Eakins and Bratcher denied uttering any of the foregoing statements or question-ing the employees concerning their union membership or activities.Eakins ex-plained he spoke to Boyles about calling a meeting of the men to discuss loafing butno such meeting was ever held. French denied Eakins or any supervisor ever men-tioned the Union to him or that Boyles repeated to him any threatening statementsmade by Eakins.°It is conceded that Eakins had approximately 13 employees during May, all ofwhom were discharged between May 8 and 15,. practically all of them being notifiedof this action by Boyles.The Respondents deny the employees were discriminatorily discharged.Affirma-tively,Diamond contends high labor costs, due to loafing and poor supervision,forced it to abandon the construction phase of its business which resulted in thedismissal of the construction employees.As detailed above, Schoonmaker decided to get out of the construction field onNovember 1, 1956.His decision was bottomed primarily on a complaint byGwaltney, that very day, about Diamond's excessive costs, as well as similar com-plaints from Dearborn officials, in the course of which Chiusano accused him ofstealing, and his cotrustees.However, he neglected to say when his fellow officialsand trustees brought these matters to his attention. It is obvious from the testimonyof Gwaltney and Schoonmaker that the question of high costs was initially raised byGwaltney around November 1, and the discussion, as related by Gwaltney, endedwith Schoonmaker saying "he would clean it up." It strikes me that Schoonmakerwas not unduly alarmed by Gwaltney's visit and at no time did he indicate toGwaltney that he was going out of. the construction business. In fact Gwaltneydid not learn Schoonmaker was getting out of this business until January or Febru-ary.Itoccurs to me that if Schoonmaker had considered Gwaltney's complaintso serious that he forthwith decided to cease construction work, he would have madeknown his intentions to Gwaltney during this meeting, or at least prior to Januaryor February, and without waiting for Gwaltney to approach him a second time.In my opinion Gwaltney's testimony lends no support whatever to Schoonmaker'sclaim that it was his complaint that prompted such hasty action.Nor does Schoon-maker receive any support from Chiusano, for the best he could come up with wasthe broad assertion that he was not satisfied with the type of work Diamond wasperforming.Strangely enough, while Schoonmaker emphatically testified Chiusanoaccused him of stealing from Dearborn, Chiusano was not even examined inrespect to any such statement.Neither of the cotrustees appeared as witnesses atthe hearing.McCummings sought to assist Schoonmaker by stating that Dearbornand Holly officials as well as other persons had complained to Schoonmaker andat the meeting of November 1, he and Schoonmaker decided to get out of the con-struction business.McCummings also added that officials of Dearborn and Hollyhad strenuously complained to him along the same lines on his numerous tripsto New York City. Apart from the general and hearsay character of his assertions,plus the absence of any dates, his testimony, like that of Schoonmaker, is contra-dicted by Chiusano. It is plain that McCummings was not disturbed by Gwaltney'scomplaint in April 1956 in regard to loafing for he simply told Gwaltney he wouldtry for better efficiency.Pfeffer's testimony completely refutes the contention that Schoonmaker and Mc-Cummings decided to terminate construction work around November 1.Thus, hestated that following Gwaltney's complaint he made a study of construction costsfor the period September 1955 to September 1956, and upon completion of thestudy he reported to Schoonmaker that costs were too high, that Diamond was notmaking any money on its existing charges and suggested dropping this type of work.After submission of his report Pfeffer testified he was present when Schoonmakerinformed McCummings of the contents thereof, at which time he announced he wasgoing out of construction business.Pfeffer refused to state approximately howmuch time he spent on the study, other than it was less than a month. Similarly,he had no recollection of the approximate date of his discussion with Schoonmakeror the meeting between Schoonmaker and McCummings.But irrespective ofPfeffer's poor memory as to time and dates, it is undisputed his study did requiresome time, and since Schoonmaker did not reach a decision until subsequent to the0 Boyles did not testify he related these statements to French. 670DECISIONS OF NATIONAL LABOR RELATIONS BOARDreceipt of his report, Pfeffer's testimony squarely contradicts that of Schoonmakerand McCummings that the decision was made on November 1.Again, Eakins and Bratcher repudiated Schoonmaker and McCummings on thispoint.Eakins testified that in late 1956, McCummings expressed the opinion thatcosts were high and something should be done, and in March Schoonmaker informedhim that unless something was done about costs he could not continue in business.In like fashion, Schoonmaker first spoke to Bratcher regarding the reduction ofcosts in January or February and later, about March or April, Schoonmaker saidcosts had not been reduced so he was going to give up construction work.Likewise, the Respondents' evidence pertaining to loafing is in broad general terms,except perhaps for Gwaltney who observed the men standing around on six or eightoccasions and the two instances cited by French and Marcum.The latter acts weresatisfactorily explained by DuVall. I agree there was some loafing on the part ofthe employees but certainly not to the extent pretended by the Respondents. In anyevent Schoonmaker and his counsel freely concede the loafing was due to poorsupervision.Along the same line, it is undisputed that one time Eakins and DuVallspent about an hour hunting when they were supposed to be working, and Eakinsalso used the crew to help him move, haul pipe, and build a basketball goal for him,all of which was charged to Dearborn.Eakins sought to create the impression heoffered to pay these costs in April 1957, but it is obvious from his jumbled accountof this offer, as well as Schoonmaker's version, that no such offer was made untilthe day before he testified.McCummings, too, had the crew build a fence for himbut he could not remember to whom the costs were charged.Counsel for theRespondents has ballooned these acts so that they now become rabbit hunting expe-ditions and days spent by the crew rendering personal services for Eakins.As mightbe expected, counsel offers no suggestion as to just what position the employeesshould have taken when instructed by Eakins and McCummings to perform servicesfor them. It is ridiculous to believe the men should have refused to obey theseorders, so in carrying out their instructions they did nothing more than might benormally expected of them.Counsel further argues that the Respondents shouldnot be required to reinstate "a group of loafers to be supervised by an inefficientforeman who uses his crew for his own personal use." These arguments have alreadybeen answered for Schoonmaker testified, as quoted by counsel earlier in his brief,"I'm not blaming this [loafing] on any of the employees" and Eakins the inefficientand dishonest foreman continued in Diamond's employ until October 1, 1957, whenhe was transferred, in the same capacity, to Dearborn.There he remained untilMay 31, 1958, and the following day he was transferred to Ball and he was soemployed at the time of the hearing.Iwas, and am, persuaded by the consistent and plausible testimony of the wit-nesses for the General Counsel who testified in a frank manner regarding interroga-tions of their union membership and activities and threats and warnings directed tothem by Eakins and Bratcher that they cease their union activities otherwise theywould be discharged.Accordingly, I accept and credit their testimony.Opposingthis evidence is a mass of testimony which, as discussed above, is so replete withinconsistencies, contradictions, vagaries, and incongruities that it proves Tittle, ifanything, insofar as the issues here are. concerned.On the evidence I find thatSchoonmaker and McCummings did not decide to go out of business around No-vember 1.On the contrary I find, on the basis of the testimony of Gwaltney, Eakins,Bratcher, and Whitt that it was not until March or April that Schoonmaker indicatedany concern with labor costs and even then he merely declared to Eakins that unlesssomething was done he could not continue in business.This negates the idea thatSchoonmaker reached any firm decision to go out of business prior to the com-mencement of organizational activities. I am convinced that the discharges, occur-ring shortly after the threats and warnings issued to the employees and the Union'srequest for recognition, were motivated by a desire to prevent organization and thatSchoonmaker and McCummings used high labor costs 7 as a pretext to accomplishthat purpose.In brief,Diamond contends it ceased construction operations for economicreasons and, irrespective of motive. an employer has an absolute right to go per-manently out of business. I have already found the cessation of construction workIT fail to see how the inability of Diabolo to pay its account affected the dismissals forDiamond was performing services for it until the spring of 1957 and charged off the lossfor the taxable year of 1957.Equally without substance is the bare reference to a con-struction project which was estimated at approximately $30,000 but cost twice as muchto build. DEARBORN OIL AND GAS CORPORATION, ETC.671was a pretext to prevent organization and the question of an employer's right tocompletely discontinue business is not presented for the work formerly performedby Diamond for Dearborn, North Stewart, and Schoonmaker's other concerns wassimply subcontracted to Gwaltney and Corebel. It has been long established thatthe Act does not attempt to regulate the employer's control of his business in theemployment or discharge of employees, "so long as he does not attempt therebyto interfere with the right of self-organization of the employees or to intimidate orcoerce them."(Appalachian Electric Power Company v. N.L.R.B.,93 F. 2d 985,989 (C.A. 4).)As a corollary to this proposition an employer may suspend hisoperations or change his business methods so long as the change in operations isnotmotivated by the illegal intention to avoid his obligations under the Act.(N.L.R.B. v. Adkins Transfer Company, Inc.,226 F. 2d 324, 327-328 (C.A. 6);N.L.R.B. V. The Houston Chronicle Publishing Company,211 F. 2d 848, 851-854(C.A.5); N.L.R.B. v. Deena Products Company,195 F. 2d 330, 334-335 (C.A. 7),cert. denied 344 U.S.827; Butler Bros., supra; Celanese Corporation of America,95 NLRB 664, 670-671;T. A. Treadway, et al., d/b/a Diaper Jean ManufacturingCompany,109 NLRB 1045, 1048, enfd.per curiam,222 F. 2d 719 (C.A.5); TheR. C. Mahon Company,118 NLRB 1537, 1542;Industrial Fabricating Inc., et al.,119 NLRB 162, 168-170;Bermuda Knitwear Corporation,120 NLRB 332.) Fromall the evidence I have no difficulty in finding that the subcontracting of constructionwork by Diamond following the discharge of its employees was prompted by anti-union considerations and was strictly in accordance with the predictions, threats,and warnings by Eakins and Bratcher that unless the men forthwith quit theirorganizational activities they would be discharged and outside contractors would beengaged to perform construction and roustabout services.I therefore find and conclude that the Respondents by interrogating, warning,and threatening the employees and by discharging them under the above circum-stances thereby engaged in unfair labor practices prohibited by Section 8(a) (1)and (3) of the Act.8IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in section III, above, occurring inconnection with the operations of the Respondents, described in section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerce amongthe several States and tend to lead to labor disputes burdening and obstructingcommerce and the free flow thereof.V.THE REMEDYHaving found that the Respondents constitute a single employer for the purposesherein, I shall recommend that the Respondents jointly and severally cease anddesist from the unfair labor practices found and take certain affirmative action inorder to effectuate the policies of the Act.Having found that the Respondents have engaged in interrogation of employeesconcerning the Union and have interfered with, restrained, and coerced the employeesin derogation of their rights secured by Section 7 of the Act, I shall recommend thatthey cease and desist therefrom.Having found that the Respondents discriminatorily discharged the employeeslisted in Appendix A attached hereto, and have since failed to reinstate them, I shallrecommend that the Respondents be ordered to offer them immediate and full rein-statement to their former or substantially equivalent positions without prejudice totheir seniority and other rights and privileges, and make them whole for any losseach may have suffered because of the discrimination against him by payment ofa sum of money equal to the amount he normally would have earned as wages fromthe date of discrimination to the date of the offer of reinstatement, less his netearnings during said period, with backpay computed on a quarterly basis in themanner established by the Board in F.IF.Woolworth Company,90 NLRB 289.The Respondents shall upon request make available to the Board or its agentspayroll and other records to facilitate the checking of the amount of backpay.Having found that the Respondent Diamond shut down its construction androustabout operations sometime following the discriminatory discharges in May8In making these findings I do not rely upon any postdiecharge statements.Further,I do not attach any importance to the fact that some of the employees may have back-dated their union cards since union majority as of a certain date is not an Issue and inview of the illegal mass discharge it is immaterial when, or whether, the discriminateessigned union cards, 672DECISIONS OF NATIONAL LABOR RELATIONS BOARD1957, I shall recommend, in accordance with Board policy as expressed in theMahoncase,supra,that the Respondent Diamond be ordered to resume such opera-tions and to offer reinstatement to the dischargees in the manner described above.The fact that the Respondent Diamond in committing the unfair labor practices mayhave created a problem for itself and the Respondents by entering into agreementsor arrangements with Gwaltney and Corebel for the performance of this work,which was formerly performed by the dischargees for the Respondents and Schoon-maker's other concerns, is no reason for not recommending issuance of the customaryreinstatement and backpay order.This policy was affirmed inDrennon Food Prod-ucts Co.,122 NLRB 1353.In view of the nature of the unfair labor practices committed, the commissionof similar and other unfair labor practices reasonably may be anticipated. I shalltherefore recommend that the Respondents be ordered to cease and desist from inany manner infringing upon rights guaranteed to the employees by Section 2 ofthe Act.The General Counsel points out that Ball as successor to Dearborn is liable forthe unfair labor practices. It appears that Ball is a successor to Dearborn and assuch may be responsible for remedying the unfair labor practices found herein.Of course, the recommended order includes successors.Since Ball is not a Re-spondent nor a party to the proceedings I will not recommend any specific action betaken by him.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.The Respondents, and each of them, are engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act and constitute a single employer for thepurposes of the Act.2.The Union is a labor organization as defined in Section 2(5) of the Act.3.By discriminatorily discharging the employees listed in Appendix A the Re-spondents have engaged in and are engaging in unfair labor practices within themeaning of Section 8(a) (3) and(1) of the Act.4.By interfering with, restraining, and coercing their employees in the exerciseof the rights guaranteed in Section7 of the Act,the Respondents have engaged inand are engaging in unfair labor practices within the meaning of Section 8(a)(1)of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.6.By discharging Ralph Riley the Respondents have not engaged in unfair laborpractices in violation of Section 8(a)(3) and (1) of the Act.[Recommendationsomitted from publication.]APPENDIX ALeonard TroffordCharles PickerelFrank RaineyRobert Gus RoppMorrisWrightGene SmithDonald FurmanRoland DuVallDorrisWrightRonald HouchingsGlenn FrenchKnoxvilleNews-SentinelCompany,Inc.andMailers LocalUnion#83, International Typographical Union,AFL-CIO.Case No. A0-1. December 10, 1959ADVISORY OPINIONA petition has been filed by Mailers Local Union # 83, InternationalTypographical Union, AFL-CIO, herein called Local #83, I.T.U.,pursuant to Section 102.98 of the Board's Rules and Regulations,125 NLRB No. 84.